Citation Nr: 0733963	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder condition.

2.  Entitlement to service connection for a back disorder 
secondary to service-connected left hip and knee 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954 including service during the Korean Conflict.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In relevant part, the RO denied 
service connection for a left shoulder condition and a back 
disorder.  The veteran timely perfected an appeal of these 
determinations to the Board.  

With respect to the left shoulder condition, the RO appeared 
to decide the claim on the merits in the rating decision and 
statement of the case.  However, a February 2006 supplemental 
statement of the case properly adjudicated the issue as one 
of new and material evidence.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been received to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A copy of 
the transcript is contained in the record.

The issue of entitlement to service connection for a back 
disorder secondary to service-connected left hip and knee 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The February 1955 rating decision, which denied the claim 
of entitlement to service connection for a left shoulder 
condition, is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  A left shoulder condition did not originate in service or 
for many years thereafter and it is not related to any 
incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
shoulder condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  A left shoulder condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in January 2007.  The claim was last readjudicated 
in April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

The Board notes that the veteran has not been afforded a VA 
examination for his left shoulder condition.  As will be 
shown, however, the record fails to show that the disorder is 
related to any incident in service.  To the contrary, the 
record shows that his condition is clearly attributable to an 
intercurrent cause, namely, a post-service work-related 
injury.  Therefore, a VA examination to obtain a medical 
nexus opinion is not required in this case.  See Wells v. 
Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Lastly, in light of the favorable finding with regard to the 
issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a left shoulder condition, no discussion of VCAA compliance 
with regard to Kent v. Nicholson, 20 Vet. App. 1 (2006), is 
necessary.

II. New and Material Evidence

Service connection for a left shoulder condition was denied 
by a February 1955 rating decision.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

As noted above, the RO denied service connection for a left 
shoulder condition in a February 1955 rating decision.  The 
veteran was notified of the decision later that month.  He 
did not appeal.  Thus, the February 1955 decision is final, 
and new and material evidence is needed to reopen the claim.  
See 38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 
3.156(a); Barnett, 83 F.3d 1380.

Therefore, VA must review all of the evidence received since 
the February 1955 rating decision in order to determine 
whether the claim may be reopened.  See Hickson, 12 Vet. App. 
at 251.  That decision reflects that the RO denied the claim 
because, although there was evidence of an injury in service, 
there was no evidence of a chronic disability at separation.  
Thus, the evidence needed to reopen the claim is evidence 
that tends to show that the veteran has a current left 
shoulder condition that is related to service.

The pertinent evidence received since that time consists of 
both private and VA medical records, which show that the 
veteran currently has a left shoulder condition diagnosed as 
left shoulder impingement syndrome with acromioclavicular 
joint arthrosis evidenced by a rotator cuff tear.  
Additionally, the veteran contends, in essence, that he has 
had problems with his left shoulder since the in-service 
injury.  In this regard, the Board observes that the service 
medical records reflect that the veteran suffered a bruise to 
the left shoulder while skiing in February 1954.

The Board finds that the above evidence is new and material 
because it shows that the veteran currently has a left 
shoulder condition which he contends has existed since 
service.  Thus, this evidence is sufficient to reopen his 
claim.  38 C.F.R. § 3.156(a).  To this extent only, the 
appeal is granted.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service medical records, private medical records, 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review, the Board finds that the veteran's current left 
shoulder condition did not have its onset during service.  In 
this regard, the Board notes that the service medical records 
reflect that the veteran suffered a bruise to the left 
shoulder while skiing in February 1954.  However, his 
November 1954 separation examination revealed a normal 
evaluation of the upper extremities.  Moreover, the veteran 
did not complain of a left shoulder condition at that time.

The Board also finds that the veteran's current left shoulder 
condition did not have its onset until many years after 
separation from service.  In this regard, the first sign of a 
left shoulder condition is in a May 1992 private medical 
record, which reflects that the veteran injured his left 
shoulder 6 weeks ago at work.  An August 1992 private medical 
record from another physician confirms that the veteran 
injured his left shoulder in April 1992 at work.  
Specifically, he was lifting something out to his side, felt 
a snap in his left shoulder, and subsequently lost strength.  
The record reveals no objective evidence of a chronic left 
shoulder condition until more than 37 years after discharge 
from service.

The Board further finds that the veteran's left shoulder 
condition is not related to any incident of service.  As 
indicated above, the veteran's left shoulder condition has 
been attributed to a post-service work-related injury.  Thus, 
his condition is clearly attributable to an intercurrent 
cause.  See 38 C.F.R. § 3.303.  Moreover, he has not 
presented any competent medical evidence linking his present 
condition to service.

The Board notes that the VA medical records reflect a history 
of shoulder problems since service.  However, the Board 
observes that these statements appear to merely reflect a 
recordation of historical information relayed by the veteran, 
rather than indicating a medical opinion relating his current 
condition to service.  In this regard, the Board observes 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board acknowledges the veteran's contention that his left 
shoulder condition is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder 
condition is reopened.

Service connection for a left shoulder condition is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim for 
service connection for a back disorder.

On his October 2003 claim for benefits, the veteran asserted 
that his back disorder is due to the walking problems caused 
by his service-connected left knee disability and his left 
shoulder condition.  On his September 2004 notice of 
disagreement, the veteran reiterated that his back disorder 
is secondary to his service-connected left knee disability.  
At his Board hearing, the veteran asserted that his back 
disorder is due to his service-connected left knee and hip 
disabilities.  In this regard, the Board notes that the RO 
granted service connection for a left hip disorder in a 
September 2005 rating decision.  

Initially, the Board notes that the veteran has not been 
provided a proper VCAA notice with respect to the secondary 
service connection aspect of his claim.  None of the notice 
letters informs the veteran of the information and evidence 
needed to substantiate a claim for service connection on a 
secondary basis.  Thus, he should be provided corrective 
notice on remand.


The Board also notes that September 2005 letters from two VA 
physicians state that the veteran has degenerative joint 
disease of the left hip secondary to the altered biomechanics 
of walking secondary to the traumatic arthritis of the left 
knee.  Based in part on these letters, the RO granted service 
connection for a left hip disability secondary to the 
service-connected left knee disability.  The letters, 
however, do not provide an opinion as to a relationship 
between the veteran's service-connected left knee disability 
and his claimed back disorder.  Given the veteran's 
contention that his back disorder is due to the walking 
problems caused by his service-connected left knee 
disability, along with the acknowledgement by the above 
physicians that the veteran has an altered gait due to his 
knee disability, the Board finds that a medical opinion is 
needed in this case.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to the claim for 
secondary service connection.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of his back disorder and its 
possible relationship to his service 
connected left knee and hip disabilities.  
The veteran's claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  

Based on examination findings, medical 
principles, and historical records, the 
examiner should provide an opinion as to 
whether the veteran's current back 
disorder is caused by or aggravated 
(permanently worsened beyond natural 
progress of the disorder) by his service-
connected left knee and/or left hip 
disability.  If aggravation is shown, the 
examiner should quantify the degree of 
aggravation if possible.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


